Title: From Thomas Jefferson to Gurdon S. Mumford, 26 July 1825
From: Jefferson, Thomas
To: Mumford, Gurdon S.


Dear Sir
Monto
July 26. 25.
Your favor of the 18. was duly recd and it’s contents read with great pleasure. altho  in so extensive a range of acqce as that to which our revoln has given birth, there may not be a ground of continued correspdce with every individual with whom it connected us in action, yet we are glad once in a while to hear that our old fellow laborer are alive and well, I have not omitted, when oppties occurred to enquire after your health & prosperity and have been pleased to hear generally favble. accts of them. we look back with pleasure to the days when we were laboring together, and recollect antient difficulties with present satisfn. I have myself enjoyed good health generally till within a few years past, since which it has occasionally suffered, yet not more than we ought to expect when we have approached  or passed the limits of 80. your tether allows you  good scope  yet ere you reach this, while I have past it. I have been endeavoring to  render my self still of some use during my old age, by the establmt of a seminary for the educn of our youth, which our state much needed, and it has at length got into opern with some prospects of success. . I inclose you a hand bill giving something like a prospectus. we have hitherto asked instrn from our nbrs we cannot do less in return than open our doors to such as think them worth entrance. they may base to some on the common principle of non omnia pastorus oman this interchange of good offices is one of the great blessings of that Union for which you & I have labored  in our day and vocation. I hope you have many years still to enjoy . it’s advges I am ready to relenquish them whenever the order comes, and  delay, in the mean time the loss of all physical enjoymts must be made up by the moral one of an interchange of affection with my friends.Th: J.